Title: II. Revised Draft, [before 4 March 1801]
From: Jefferson, Thomas
To: 



Friends & fellow citizens

Called upon to undertake the duties of the first Executive office of our country, I avail myself of the presence of that portion of my fellow citizens which is here assembled, to express my grateful thanks for the  favor with which they have been pleased to look towards me, to declare a sincere consciousness that the task is above my talents, & that I approach it with those anxious & awful presentiments which the greatness of the charge & the weakness of my powers so justly inspire. a rising nation, spread over a wide & fruitful land, traversing all the seas with the rich productions of their industry, engaged in commerce with nations who feel power & forget right, advancing rapidly to destinies beyond the reach of mortal eye; when I contemplate these transcendent objects, & see the honour, the happiness, & the hopes of this beloved country committed to the issue & the auspices of this day, I shrink from the contemplation, & humble myself before the magnitude of the undertaking. utterly indeed should I despair, did not the presence of many, whom I here see, remind me, that, in the other high authorities provided by our constitution, I shall find resources of wisdom, of virtue, & of zeal, on which to rely under all difficulties. to you then, gentlemen, who are charged with the sovereign functions of legislation, & to those associated with you, I look with encouragement for that guidance & support which may enable us to steer with safety the vessel in which we are all embarked, amidst the conflicting elements of a troubled world.
During the contest of opinion through which we have past, the animation of discussions & of exertions has sometimes worn an aspect which might impose on strangers unused to think freely, & to speak & to write what they think. but this being now decided by the voice of the nation, enounced according to the rules of the constitution, all will of course arrange themselves under the will of the law, & unite in common efforts for the common good. all too will bear in mind this sacred principle that tho the will of the majority is in all cases to prevail, that will, to be rightful, must be reasonable; that the minority possess their equal rights, which equal laws must protect, & to violate would be oppression. let us then, fellow citizens, unite with one heart & one mind, let us restore to social intercourse that harmony & affection without which liberty, & even life itself, are but dreary things. and let us reflect that having banished from our land that religious intolerance under which mankind so long bled & suffered, we have yet gained little if we countenance a political intolerance, as despotic, as wicked, & capable of as bitter & bloody persecutions. during the throes & convulsions of the antient world, during the agonising spasms of infuriated man, seeking thro’ blood & slaughter his long-lost liberty, it was not wonderful that the agitation of the billows should reach even this distant & peaceful shore; that this should be more felt & feared by some & less by others; & should divide opinions as to measures of safety—but every difference of opinion, is not a difference of principle. we have called by  different names brethren of the same principle. we are all republicans: we are all federalists. if there be any among us who would wish to dissolve this Union, or to change it’s republican form, let them stand undisturbed as monuments of the safety with which error of opinion may be tolerated, where reason is left free to combat it. I know indeed that some honest men fear that a republican government cannot be strong; that this government is not strong enough. but would the honest patriot, in the full tide of succesful experiment, abandon a government which has so far kept us free and firm, on the theoretic & visionary fear, that this government, the world’s best hope, may, by possibility, want energy to preserve itself? I trust not. I believe this, on the contrary the strongest government on earth. I believe it the only one where every man, at the call of the law, would fly to the standard of the law, and would meet invasions of the public order, as his own personal concern.—sometimes it is said that man can not be trusted with the government of himself. can he then be trusted with the government of others? or have we found angels, in the forms of kings, to govern him? Let history answer this question.
Let us then, with courage & confidence, pursue our own federal & republican principles; our attachment to union & representative government. kindly separated by nature & a wide ocean from the exterminating havoc of one quarter of the globe; too high-minded to endure the degradations of the others, possessing a chosen country, with room enough for our descendants to the thousandth & thousandth generation, entertaining a due sense of our equal right to the use of our own faculties, to the acquisitions of our own industry, to honour & confidence from our fellow citizens, resulting not from birth, but from our actions & their sense of them, enlightened by a benign religion, professed indeed & practised in various forms, yet all of them inculcating Honesty, truth, temperance, gratitude & the love of man, acknoleging and adoring an overruling providence, which by all it’s dispensations proves that it delights in the happiness of man here, & his greater happiness hereafter: with all these blessings, what more is necessary to make us a happy & a prosperous people? still one thing more, fellow citizens. a wise & frugal government, which shall restrain men from injuring one another, shall leave them otherwise free to regulate their own pursuits of industry & improvement, & shall not take from the mouth of labor, the bread it has earned. this is the sum of good government; & this is necessary to close the circle of our felicities.
About to enter, fellow citizens, on the exercise of duties which comprehend every thing dear & valuable to you, it is proper you should understand what I deem the essential principles of our government, &  consequently those which ought to shape it’s administration. I will compress them within the narrowest compass they will bear, stating the general principle, but not all it’s limitations.—Equal & exact justice to all men, of whatever state or persuasion, religious or political:—Peace, commerce & honest friendship with all nations, entangling alliances with none:—the support of the state governments in all their rights. as the most competent administrations for our domestic concerns, & the surest bulwarks against anti-republican tendencies:—the preservation of the General government in it’s whole constitutional vigour, as the sheet anchor of our peace at home, & safety abroad:— a jealous care of the right of election by the people, a mild and safe corrective of abuses which are lopped by the sword of revolution where peaceable remedies are unprovided:—
—absolute acquiescence in the decisions of the majority, the vital principle of republics, from which is no appeal but to force, the vital principle & immediate parent of despotism:—a well disciplined militia, our best reliance in peace, & for the first moments of war, till regulars may relieve them: the supremacy of the civil over the military authority:— economy in the Public expence, that labor may be lightly burthened:— the honest paiment of our debts and sacred preservation of the public faith:— encouragement of agriculture; and of Commerce as it’s handmaid:—the diffusion of information, & arraignment of all abuses at the bar of the public reason:—freedom of religion; freedom of the press; & freedom of person, under the protection of the Habeas corpus:—and trial by juries impartially selected. these principles form the bright constellation, which has gone before us, & guided our steps through an age of revolution & reformation. the wisdom of our sages, & blood of our heroes have been devoted to their attainment: they should be the creed of our political faith; the text of civic instruction, the touchstone by which to try the services of those we trust; and should we wander from them in moments of error or of alarm, let us hasten to retrace our steps, & to regain the road, which alone leads to Peace, liberty & safety.
I repair then, fellow citizens, to the post you have assigned me. with experience enough in subordinate offices to have seen the difficulties of this the greatest of all, I have learnt to expect that it will rarely fall to the lot of imperfect man to retire from this station with the reputation, & the favor which bring him into it. without pretensions to that high confidence you reposed in our first and greatest revolutionary character, whose preeminent services had entitled him to the first place in his country’s love and destined for him the fairest page in the volume of faithful history, I ask so much  confidence only as may give firmness & effect to the legal administration of your affairs. I shall often go wrong through defect of judgment. when right, I shall often be thought wrong by those whose positions will not command a view of the whole ground. I ask your indulgence for my own errors, which will never be intentional; and your support against the errors of others, who may condemn what they would not, if seen in all it’s parts. the approbation implied by your suffrage, is a great consolation to me for the past; and my future sollicitude will be, to retain the good opinion of those who have bestowed it in advance, to conciliate that of others by doing them all the good in my power, and to be instrumental to the happiness & freedom of all.
Relying then on the patronage of your good will, I advance with obedience to the work, ready to retire from it whenever you become sensible how much better choices it is in your power to make: and may that infinite power which rules the destinies of the universe, lead our councils to what is best, & give them a favorable issue for your peace and prosperity.
